I dissent. Finding No. 3 is as follows:
"The evidence shows that Mr. Ofgren has refused in this case proper medical aid tendered to him as a result of which he contracted a very severe infection resulting in the entire loss of the great finger of the left hand and at this time a considerable loss of function of the left hand at the wrist."
The evidence does not show that the infection which caused the loss of the finger resulted from Ofgren's refusal of medical aid. The medical witness would not, and did not, say that this refusal caused the infection. The infection was already in the wound, undoubtedly from the time of injury. The applicant refused the proffered surgical aid to reset the fractured bone of the finger. He submitted to the treatment of applications of antiseptic moist dressings and went to the doctor's office several times to have this treatment applied. The application of moist dressings made by the medical staff of petitioner, and to which the applicant readily submitted, was for the purpose of reducing and curing infection. It was because this treatment failed of its purpose that he lost his finger, and not because the bone had not *Page 514 
been properly set. Had the moist dressing treatment been successful in curing the infection, the finger would have healed with a possible crooked bone. Had that been the result, and application were made for compensation for the crooked finger and possible loss of function, the rule announced in the main opinion would apply and the applicant could not recover. The condition of the crooked finger would have been the result of his refusal to permit the surgeon to properly reduce the fracture. If finding No. 3 is disregarded, finding No. 4 becomes immaterial and should also be disregarded. It is the rule that findings not supported by the evidence must be disregarded. Evona Inv. Co. v.Brummitt, 66 Utah 82, 240 P. 1105; Austin v. Newton,46 Cal. App. 493, 189 P. 471.
The error of the commission in making such findings is harmless, as the findings are not necessary to support the award.Thomas v. Foulger (Utah) 264 P. 975. Findings Nos. 3 and 4 should be disregarded. Without them the award is amply supported by the evidence and the remaining findings which are free from error.
The award therefore should be affirmed.